Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/408048 filed on 05/09/19. 

Claims 1-16 are remain pending in the application.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chopra et al. (US Pub. 2016/0238731).

As to claims 1 and 11 the prior art teach a charger configured to charge a device to be wirelessly charged (see fig 2), the charger comprising: an antenna unit for charging a device to be inductively charged, the antenna unit including: 

an excitation coil made of an electrical conductor (see fig 1 element 104b) wound around a toroidal core to excite a magnetic field inside the toroidal core (see fig 1-3 paragraph 0036-0040), 

the toroidal core having an air-gap between two end-faces of the toroidal core (see fig 1-3 paragraph 0050-0054 and 0063-0067), 



and the winding density of the excitation coil along the toroidal length of the toroidal core is higher in the vicinity of the respective end-faces as compared to the remaining parts of the toroidal core (see fig 1-6 paragraph 0057-0065 and background), 

and a housing having an opening adapted to be aligned with the device to be inductively charged, such that a receiving antenna of the device to be inductively charged can at least partially be inserted into the air-gap of the toroidal core of the charger antenna unit, wherein a magnetic shield is provided in the housing at the toroidal core, wherein the magnetic shield is at least partly provided as a coating or plating on a carrier medium (see fig 1-7 paragraph 0067-0073 and summary).

As to claim 2 the prior art teach wherein the toroidal core of the antenna unit is composed of one or more core parts, adjoining each other (see fig 1-3 paragraph 0056-0060).

As to claim 3, the prior art teach wherein the one or more core parts are arranged with respect to each other, so that the air-gap can be adjusted in terms of its gap width (see fig 1-3 paragraph 0058-0062).

As to claim 4 the prior art teaches 4. The charger according to claim 1, wherein the carrier medium is made from a thermoplastic resin, such as ABS, such as ABS resin, such as PVC, or the like (see fig 1-3 paragraph 0047-0051 and background).

As to claim 5 the prior art teaches wherein the magnetic shield is made out of at least one material selected from copper, copper-alloy, aluminum, or a material having high electrical conductivity allowing the occurrence of eddy currents in the material, or the magnetic shielding is made out of at least one material selected from mu-metal, permalloy, supermalloy, soft ferromagnetic alloy, or a material having a high magnetic permeability and low magnetic coercitivity (see fig 1-5 paragraph 0052-0058 and summary).

As to claim 6 the prior art teaches wherein the magnetic shielding is composed of a first magnetic shielding part and a second magnetic shielding part, and the first magnetic shielding part and the second magnetic shielding part are separated from each other by slits having a toroidal shape in a plane parallel to the plane of the toroidal core of the charger antenna unit (see fig 1-5 paragraph 0059-0065).

As to claim 7 the prior art teach wherein the first magnetic shielding part and the second magnetic shielding part are galvanically connected (see fig 1-5 paragraph 0062-0068).

As to claim 8, the prior art teach further comprising: 



driver, configured to supply power to the charger antenna unit of the charger unit, controller, configured to control the driver in response to received information received by the receiver (see fig 1-4 paragraph 0045-0050), 

wherein the controller is configured to control the driver to supply power to the charger antenna unit only in case the detector has detected the presence of the device to be inductively charged (see fig 1-4 paragraph 0048-0054).

As to claim 9 the prior art teaches further comprising: transmitter, configured to transmit information to the device to be inductively charged, and wherein the receiver is configured to receive information from the device to be inductively charged (see fig 1-4 paragraph 0052-0056). 
 
As to claim 10 the prior art teaches wherein the transmitter and the receiver are configured to transmit and to receive information using the charger antenna unit (see fig 1-4 paragraph 0055-0060).

As to claim 12 the prior art teach wherein winding density of the excitation coil along the toroidal length of the toroidal core is higher in a section at the respective end-faces as compared to the remaining parts of the toroidal core (see fig 2-6 paragraph 0062-0066).

As to claim 13, the prior art teach a device to be inductively charged, wherein the device to be inductively charged comprises: 

a rechargeable battery for storing power used to operate the device to be inductively charged, charge state detector to detect the charge state of the rechargeable battery (see fig 3-7 paragraph 0064-0068), 

a receiving antenna, configured to receive electromagnetic energy from a charger device for charging the rechargeable battery, receiver, configured to receive information from a charger device (see fig 3-7 paragraph 0067-0071), 

a transmitter configured to transmit information to the charger device, and a controller configured to control the transmitter to transmit the charge state detected by the rechargeable battery charge state detector to the charger device (see fig 3-7 paragraph 0070-0075).

As to claim 14, the prior art teach herein the device to be inductively charged further comprises: a shielding unit, configured to magnetically shield the rechargeable battery from 

As to claim 15 the prior art teaches wherein the shielding unit in the device to be inductively charged is provided directly on the rechargeable battery (see fig 4-8 paragraph 0077-0081 and summary).

As to claim 16 the prior art teaches wherein the device to be inductively charged further comprises a coil for high-frequency communication, wherein the coil is used as the receiving antenna of the device to be inductively charged (see fig 4-8 paragraph 0080-0086).












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851